      Case 1:06-cr-00061-LTS Document 130
                                      129 Filed 08/04/20 Page 1 of 2

                        Law Office of
          Zachary Margulis-Ohnuma
                                       August 4, 2020

Via ECF

Hon. Laura Taylor Swain
U.S. District Judge
Southern District of New York
500 Pearl Street
                                              MEMO ENDORSED
New York, NY 10007

    RE: U.S. v. Sergio Medrano, 06 Cr. 61

Dear Judge Swain:

     This office represents the defendant Sergio Medrano with
respect to his pending motion for a sentence reduction pursuant
to the 2014 amendments to the U.S. Sentencing Guidelines, which
retroactively reduce the Guidelines sentences for most drug
offenses. I write, with the consent of the Government, to
request until October 9, 2020, to respond in full to the
Government’s submission filed yesterday.

     Pursuant to the Court’s order dated July 2, 2020, the
Government submitted a letter conceding that Mr. Medrano is
eligible for a reduction of his nearly 22-year sentence, but
arguing in great detail that the Court in its discretion should
deny any form of relief. Under the Court’s order, Mr. Medrano
has until August 17 to “file his position on a modification of
his sentence[.]”

     Mr. Medrano wishes to proceed with his application for a
reduction in his sentence to 235 months. Although it seems self-
evident to me that even this reduced sentence is appallingly
long for a first-time, non-violent drug offender, I would like
an opportunity to review the allegations in the Government’s
letter with Mr. Medrano and, if necessary, to investigate them
independently. I am currently on a family vacation, returning to
the office on August 14, 2020. Due to the need to review and
investigate the Government’s assertions and the difficulty in
communicating with Mr. Medrano (who is incarcerated in a private
facility in Pennsylvania), I request until October 9, 2020, to
respond fully to the Government’s submission.




   260 Madison Avenue , 17th Floor • New York, NY 10016
            (212) 685-0999 • zach@zmolaw.com
                     www.zmolaw. com
         Case 1:06-cr-00061-LTS Document 130
                                         129 Filed 08/04/20 Page 2 of 2

Law Office of Zachary Margulis-Ohnuma



     I have communicated with AUSA Michael Maimin and he advises
that the Government consents to this request. There has been no
prior request for an adjournment of this deadline.

                                          Very truly yours,

                                          Zachary Margulis-Ohnuma
                                          Zachary Margulis-Ohnuma



CC:   AUSA Michael Maimin (via ECF and email



 The requested adjournment of the deadline to October 9, 2020, is
 granted. DE# 129 resolved.

 SO ORDERED.
 8/4/2020
 /s/ Laura Taylor Swain, USDJ




8/4/20
Page 2
